DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “voxel extractor configured to extract”, “learned configured to generate”, “predictor configured to generate”, “computer tomography device configured to generate”, and “image processing device configured to extract” in claims 1, 9, 16, 17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states “applying correlation weights between the target vector and the vectors among the correlation weights to the vectors”.  It is unclear if the applied “correlation weights” is different from the correlation weights as generated in claim 3, from which claim 4 depends.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessmann et al. (“Automatic Calcium Scoring in Low-Dose Chest CT Using Deep Neural Networks With Dilated Convolutions”).
Regarding claim 1, Lessmann et al. discloses an image processing device comprising: 
a voxel extractor configured to extract a target voxel and neighboring voxels adjacent to the target voxel from a 3D image (“CNN1 classifies all voxels in the image that exceed the standard calcium threshold of 130HU” at section IIIA, line 1; during each iteration of classification, a voxel is designated as a target voxel and all the remaining voxels in the volume are neighboring voxels); and 
a learner configured to generate vectors corresponding to the target voxel and the neighboring voxels, respectively, to generate vector weights corresponding to each of the vectors, based on the vectors and a parameter group (“Inspired by the concept of deep supervision [37], each subnetwork has an auxiliary softmax output layer (OA, OS and OC in Figure 3). These are used during training to enable learning from input patches larger than the receptive field i.e., learning from multiple labeled pixels per patch. Using these auxiliary output layers, auxiliary loss terms L A, LS and LC are defined. A loss term LN is defined with the output of the entire network for only the voxel in the intersection of the three orthogonal input patches. These loss terms are combined into an overall loss term L using a weight factor γ : L = LN + γ (L A + LS + LC). After training, the auxiliary output layers are used together with the output layer of the entire network for classification. The corresponding posterior probabilities pA, pS and pC from the auxiliary output layers are combined with the posterior probabilities pN by computing the weighted average of the probabilities with weights ωA, ωS, ωC, and ωN” at section IIIA, paragraph 5, line 1; each voxel is processed with the CNN1 during training and output an associated feature vector; the filters are vector weights), and to adjust the parameter group, based on an analysis result of the target voxel generated by applying the vector weights to the vectors (as the CNN1 is trained the vector weights are adjusted based upon the loss terms until the training converges).
Regarding claim 5, Lessmann et al. discloses a device wherein the learner generates the vectors through a convolutional neural network operation on each of the target voxel and the neighboring voxels (“The proposed method for automatic detection of CAC, TAC and calcifications of the aortic and mitral valves consists of two steps. Each step uses a CNN to classify voxels in the image” at section III, line 1).
Regarding claim 6, Lessmann et al. discloses a device wherein the learner generates the vectors by merging a result of a convolutional neural network operation on each of the target voxel and the neighboring voxels (“CNN2 refines the output of CNN1 by distinguishing between true calcifications and false positive voxels with similar appearance and location” at section IIIB, paragraph 2, line 1) and a result of a dilated convolutional neural network operation on each of the target voxel and the neighboring voxels (“To allow CNN1 to infer spatial information from the image area covered by its receptive field, its receptive field needs to be relatively large. However, CNNs with large receptive fields, such as very deep networks or networks with large convolution kernels, often suffer from overfitting due to large numbers of trainable parameters. To allow for a large receptive field while keeping the number of trainable parameters low, we rely on dilated convolutions, which are based on convolution kernels with spacing between their elements” at section IIIA, paragraph 2, line 2).
Regarding claim 7, Lessmann et al. discloses a device wherein the learner adjusts the parameter group until the analysis result is within a reference error from a preset result (“The validation set was used to ensure there was no substantial overfitting and to determine convergence of the networks. We trained both networks on balanced minibatches, which consisted half of randomly selected calcium voxels of any class and half of randomly selected background voxels. Both networks used exponential linear units [39] as activation function. Adam [40] was used as optimizer with a learning rate of 5 × 10−4 and the categorical cross-entropy as loss function” at section V, paragraph 3, line 4; the network is trained until it converges, which is determined when performance is within a predetermined error/loss).
Regarding claim 8, Lessmann et al. discloses a device wherein the 3D image is a computed tomography image, and wherein the analysis result is a calcification index (“For training and evaluation, we used low-dose chest CT scans acquired in the National Lung Screening Trial (NLST). The NLST was a large lung cancer screening trial in the United States that enrolled 53 454 current or former heavy smokers aged 55 to 74 [1]. To develop and evaluate the proposed automatic calcium scoring method on a diverse data set, we selected 1744 scans from 6000 available baseline scans by randomly sampling from the scans acquired with the 25 most common imaging settings with respect to scanner model and reconstruction algorithm.” at section II, line 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lessmann et al.
Lessmann et al. discloses the elements of claim 1 as described above.
Lessmann et al. does not explicitly disclose that the number of the neighboring voxels is (2n+1)3−1 with respect to a natural number ‘n’.
However, given that CT volume and voxel size parameters may vary, the total amount of voxels surrounding the voxel being classified could meet the criteria of this claimed limitation.  Furthermore, one could specifically limit the volume data being classified to contain the claimed amount of voxels to improve classification time by eliminating portions of the volume that are unlikely to contain calcifications. 

Claim(s) 3, 4, 9-11,13-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lessmann et al. and Pauly (US 2019/0090834).
Regarding claim 3, Lessmann et al. discloses the elements of claim 1 as described above.
Lessmann et al. does not explicitly disclose that the learner generates correlation weights among the vectors by applying the parameter group to the vectors, and generates the vector weights by applying the correlation weights to the vectors.
Pauly teaches a device in the same field of endeavor of medical image classification, wherein the learner generates correlation weights among the vectors by applying the parameter group to the vectors, and generates the vector weights by applying the correlation weights to the vectors (“The weighting factors for the voxel of the three-dimensional mammography dataset x can be determined in particular by a further convolutional neural network, which receives as its input data a three-dimensional mammography dataset x and creates as its output value a three-dimensional weighting dataset, which allocates to each of the voxels of the three-dimensional mammography dataset x the probability value that voxel is mapping a lesion” at paragraph 0196, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a weighting as taught by Pauly on the data of Lessmann et al. to further determine the relevance of the extracted voxels on the probability of diagnosis (see Pauly at paragraph 0083, last sentence; paragraph 0196).
Regarding claim 4, the Lessmann et al. and Pauly combination discloses a device wherein the learner generates a vector weight corresponding to a target vector by applying correlation weights between the target vector and the vectors among the correlation weights to the vectors (“The weighting factors for the voxel of the three-dimensional mammography dataset x can be determined in particular by a further convolutional neural network, which receives as its input data a three-dimensional mammography dataset x and creates as its output value a three-dimensional weighting dataset, which allocates to each of the voxels of the three-dimensional mammography dataset x the probability value that voxel is mapping a lesion” Pauly at paragraph 0196, line 4).
Regarding claim 9, Lessmann et al. discloses an image processing device comprising: 
a voxel extractor configured to extract a target voxel and neighboring voxels adjacent to the target voxel from a 3D image (“CNN1 classifies all voxels in the image that exceed the standard calcium threshold of 130HU” at section IIIA, line 1; during each iteration of classification, a voxel is designated as a target voxel and all the remaining voxels in the volume are neighboring voxels); and 
a predictor configured to generate vectors corresponding to the target voxel and the neighboring voxels, respectively, by applying a parameter group to the vectors, (“Inspired by the concept of deep supervision [37], each subnetwork has an auxiliary softmax output layer (OA, OS and OC in Figure 3). These are used during training to enable learning from input patches larger than the receptive field i.e., learning from multiple labeled pixels per patch. Using these auxiliary output layers, auxiliary loss terms L A, LS and LC are defined. A loss term LN is defined with the output of the entire network for only the voxel in the intersection of the three orthogonal input patches. These loss terms are combined into an overall loss term L using a weight factor γ : L = LN + γ (L A + LS + LC). After training, the auxiliary output layers are used together with the output layer of the entire network for classification. The corresponding posterior probabilities pA, pS and pC from the auxiliary output layers are combined with the posterior probabilities pN by computing the weighted average of the probabilities with weights ωA, ωS, ωC, and ωN” at section IIIA, paragraph 5, line 1; each voxel is processed with the CNN1 during training and output an associated feature vector; the filters are vector weights), to generate vector weights corresponding to each of the vectors by applying the correlation weights to the vectors, and to generate an analysis result of the target voxel by applying the vector weights to the vectors (“CNN1 classifies voxels as either LAD (including the left main coronary artery), LCX, RCA, TAC, aortic valve calcification, mitral valve calcification or background” at section IIIA, paragraph 1, last sentence).
Lessmann et al. does not explicitly disclose generating weights among the vectors by applying a parameter group to the vectors.
Pauly teaches a device in the same field of endeavor of medical image classification, comprising a predictor configured to generate vectors corresponding to the target voxel and the neighboring voxels, respectively, to generate correlation weights among the vectors by applying a parameter group to the vectors, to generate vector weights corresponding to each of the vectors by applying the correlation weights to the vectors (“The weighting factors for the voxel of the three-dimensional mammography dataset x can be determined in particular by a further convolutional neural network, which receives as its input data a three-dimensional mammography dataset x and creates as its output value a three-dimensional weighting dataset, which allocates to each of the voxels of the three-dimensional mammography dataset x the probability value that voxel is mapping a lesion” at paragraph 0196, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a weighting as taught by Pauly on the data of Lessmann et al. to further determine the relevance of the extracted voxels on the probability of diagnosis (see Pauly at paragraph 0083, last sentence; paragraph 0196).
Regarding claim 10, the Lessmann et al. and Pauly combination discloses the elements of claim 9 as described above.
The Lessmann et al. and Pauly combination does not explicitly disclose that the number of the neighboring voxels is (2n+1)3−1 with respect to a natural number ‘n’.
However, given that CT volume and voxel size parameters may vary, the total amount of voxels surrounding the voxel being classified could meet the criteria of this claimed limitation.  Furthermore, one could specifically limit the volume data being classified to contain the claimed amount of voxels to improve classification time by eliminating portions of the volume that are unlikely to contain calcifications. 
Regarding claim 11, the Lessmann et al. and Pauly combination discloses a device wherein the predictor generates target correlation weights among a target vector and the vectors, based on the target vector corresponding to the target voxel among the vectors, the vectors, and the parameter group (“The weighting factors for the voxel of the three-dimensional mammography dataset x can be determined in particular by a further convolutional neural network, which receives as its input data a three-dimensional mammography dataset x and creates as its output value a three-dimensional weighting dataset, which allocates to each of the voxels of the three-dimensional mammography dataset x the probability value that voxel is mapping a lesion” Pauly at paragraph 0196, line 4).
Regarding claim 13, the Lessmann et al. and Pauly combination discloses a device wherein the parameter group includes parameter values depending on a correlation of the vectors for each of the vectors (“The weighting factors for the voxel of the three-dimensional mammography dataset x can be determined in particular by a further convolutional neural network, which receives as its input data a three-dimensional mammography dataset x and creates as its output value a three-dimensional weighting dataset, which allocates to each of the voxels of the three-dimensional mammography dataset x the probability value that voxel is mapping a lesion” Pauly at paragraph 0196, line 4).
Regarding claim 14, the Lessmann et al. and Pauly combination discloses a device wherein the voxel extractor sets each of a plurality of voxels included in the 3D image as the target voxel, and extracts the neighboring voxels, based on the set target voxel (each voxel of the volume is processed in Lessmann et al., thereby designating each voxel as a target voxel during their respective analyses; voxels not currently set as the target voxel are therefore designated as neighbor voxels).
Regarding claim 15, the Lessmann et al. and Pauly combination discloses a device wherein the predictor calculates a calcification index of the 3D image, based on analysis results of each of the voxels (“CNN1 classifies voxels as either LAD (including the left main coronary artery), LCX, RCA, TAC, aortic valve calcification, mitral valve calcification or background” at section IIIA, paragraph 1, last sentence; “To develop and evaluate the proposed automatic calcium scoring method on a diverse data set, we selected 1744 scans from 6000 available baseline scans by randomly sampling from the scans acquired with the 25 most common imaging settings with respect to scanner model and reconstruction algorithm” Lessmann et al. at section II, line 5)
Regarding claim 16, Lessmann et al. discloses a calcification analysis system comprising: 
a computed tomography device configured to generate a 3D computed tomography image (“For training and evaluation, we used low-dose chest CT scans acquired in the National Lung Screening Trial (NLST). The NLST was a large lung cancer screening trial in the United States that enrolled 53 454 current or former heavy smokers aged 55 to 74 [1]. To develop and evaluate the proposed automatic calcium scoring method on a diverse data set, we selected 1744 scans from 6000 available baseline scans by randomly sampling from the scans acquired with the 25 most common imaging settings with respect to scanner model and reconstruction algorithm.” at section II, line 1); and 
an image processing device configured to extract a target voxel and neighboring voxels adjacent to the target voxel from the 3D computed tomography image (“CNN1 classifies all voxels in the image that exceed the standard calcium threshold of 130HU” at section IIIA, line 1; during each iteration of classification, a voxel is designated as a target voxel and all the remaining voxels in the volume are neighboring voxels), to generate vectors corresponding to the target voxel and the neighboring voxels, respectively (“Inspired by the concept of deep supervision [37], each subnetwork has an auxiliary softmax output layer (OA, OS and OC in Figure 3). These are used during training to enable learning from input patches larger than the receptive field i.e., learning from multiple labeled pixels per patch. Using these auxiliary output layers, auxiliary loss terms L A, LS and LC are defined. A loss term LN is defined with the output of the entire network for only the voxel in the intersection of the three orthogonal input patches. These loss terms are combined into an overall loss term L using a weight factor γ : L = LN + γ (L A + LS + LC). After training, the auxiliary output layers are used together with the output layer of the entire network for classification. The corresponding posterior probabilities pA, pS and pC from the auxiliary output layers are combined with the posterior probabilities pN by computing the weighted average of the probabilities with weights ωA, ωS, ωC, and ωN” at section IIIA, paragraph 5, line 1; each voxel is processed with the CNN1 during training and output an associated feature vector; the filters are vector weights), to generate vector weights corresponding to each of the vectors, based on a correlation among the vectors, and to calculate a calcification index of the target voxel by applying the vector weights to the vectors (“CNN1 classifies voxels as either LAD (including the left main coronary artery), LCX, RCA, TAC, aortic valve calcification, mitral valve calcification or background” at section IIIA, paragraph 1, last sentence).
Lessmann et al. does not explicitly disclose generating vector weights corresponding to each of the vectors, based on a correlation among the vectors.
Pauly teaches a system in the same field of endeavor of medical image classification, comprising an image processing device configured to extract a target voxel and neighboring voxels adjacent to the target voxel from the 3D computed tomography image, to generate vectors corresponding to the target voxel and the neighboring voxels, respectively, to generate vector weights corresponding to each of the vectors, based on a correlation among the vectors (“The weighting factors for the voxel of the three-dimensional mammography dataset x can be determined in particular by a further convolutional neural network, which receives as its input data a three-dimensional mammography dataset x and creates as its output value a three-dimensional weighting dataset, which allocates to each of the voxels of the three-dimensional mammography dataset x the probability value that voxel is mapping a lesion” at paragraph 0196, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a weighting as taught by Pauly on the data of Lessmann et al. to further determine the relevance of the extracted voxels on the probability of diagnosis (see Pauly at paragraph 0083, last sentence; paragraph 0196).
Regarding claim 17, the Lessmann et al. and Pauly combination discloses a learner configured to generate correlation weights among the vectors by applying a parameter group to the vectors (“The weighting factors for the voxel of the three-dimensional mammography dataset x can be determined in particular by a further convolutional neural network, which receives as its input data a three-dimensional mammography dataset x and creates as its output value a three-dimensional weighting dataset, which allocates to each of the voxels of the three-dimensional mammography dataset x the probability value that voxel is mapping a lesion” Pauly at paragraph 0196, line 4), to generate the vector weights by applying the correlation weights to the vectors (“Inspired by the concept of deep supervision [37], each subnetwork has an auxiliary softmax output layer (OA, OS and OC in Figure 3). These are used during training to enable learning from input patches larger than the receptive field i.e., learning from multiple labeled pixels per patch. Using these auxiliary output layers, auxiliary loss terms L A, LS and LC are defined. A loss term LN is defined with the output of the entire network for only the voxel in the intersection of the three orthogonal input patches. These loss terms are combined into an overall loss term L using a weight factor γ : L = LN + γ (L A + LS + LC). After training, the auxiliary output layers are used together with the output layer of the entire network for classification. The corresponding posterior probabilities pA, pS and pC from the auxiliary output layers are combined with the posterior probabilities pN by computing the weighted average of the probabilities with weights ωA, ωS, ωC, and ωN” Lessmann et al. at section IIIA, paragraph 5, line 1; each voxel is processed with the CNN1 during training and output an associated feature vector; the filters are vector weights), and to adjust the parameter group, based on the calcification index (as the CNN1 is trained the vector weights are adjusted based upon the loss terms until the training converges).
Regarding claim 18, the Lessmann et al. and Pauly combination discloses a system wherein the learner adjusts the parameter group until the calcification index is within a reference error from a preset result (“The validation set was used to ensure there was no substantial overfitting and to determine convergence of the networks. We trained both networks on balanced minibatches, which consisted half of randomly selected calcium voxels of any class and half of randomly selected background voxels. Both networks used exponential linear units [39] as activation function. Adam [40] was used as optimizer with a learning rate of 5 × 10−4 and the categorical cross-entropy as loss function” Lessmann et al. at section V, paragraph 3, line 4; the network is trained until it converges, which is determined when performance is within a predetermined error/loss), and wherein the adjusted parameter group is stored in a learning model database (implied that once the system is trained, all relevant parameters and data regarding the trained model is stored for future application).
Regarding claim 19, the Lessmann et al. and Pauly combination discloses a system wherein the image processing device includes a predictor configured to generate correlation weights among the vectors by applying a parameter group provided from a learning model database to the vectors (“The weighting factors for the voxel of the three-dimensional mammography dataset x can be determined in particular by a further convolutional neural network, which receives as its input data a three-dimensional mammography dataset x and creates as its output value a three-dimensional weighting dataset, which allocates to each of the voxels of the three-dimensional mammography dataset x the probability value that voxel is mapping a lesion” Pauly at paragraph 0196, line 4), to generate the vector weights by applying the correlation weights to the vectors (“Inspired by the concept of deep supervision [37], each subnetwork has an auxiliary softmax output layer (OA, OS and OC in Figure 3). These are used during training to enable learning from input patches larger than the receptive field i.e., learning from multiple labeled pixels per patch. Using these auxiliary output layers, auxiliary loss terms L A, LS and LC are defined. A loss term LN is defined with the output of the entire network for only the voxel in the intersection of the three orthogonal input patches. These loss terms are combined into an overall loss term L using a weight factor γ : L = LN + γ (L A + LS + LC). After training, the auxiliary output layers are used together with the output layer of the entire network for classification. The corresponding posterior probabilities pA, pS and pC from the auxiliary output layers are combined with the posterior probabilities pN by computing the weighted average of the probabilities with weights ωA, ωS, ωC, and ωN” Lessmann et al. at section IIIA, paragraph 5, line 1; each voxel is processed with the CNN1 during training and output an associated feature vector; the filters are vector weights), and to calculate the calcification index of the target voxel by applying the vector weights to the vectors (“CNN1 classifies voxels as either LAD (including the left main coronary artery), LCX, RCA, TAC, aortic valve calcification, mitral valve calcification or background” at section IIIA, paragraph 1, last sentence).
Regarding claim 20, the Lessmann et al. and Pauly combination discloses a system wherein the image processing device further includes a voxel extractor configured to set each of a plurality of voxels included in the 3D image as the target voxel, and to extract the neighboring voxels, based on the set target voxel, (each voxel of the volume is processed in Lessmann et al., thereby designating each voxel as a target voxel during their respective analyses; voxels not currently set as the target voxel are therefore designated as neighbor voxels) and wherein the predictor calculates a calcification index of the 3D image, based on analysis results of each of the voxels (“CNN1 classifies voxels as either LAD (including the left main coronary artery), LCX, RCA, TAC, aortic valve calcification, mitral valve calcification or background” at section IIIA, paragraph 1, last sentence; “To develop and evaluate the proposed automatic calcium scoring method on a diverse data set, we selected 1744 scans from 6000 available baseline scans by randomly sampling from the scans acquired with the 25 most common imaging settings with respect to scanner model and reconstruction algorithm” Lessmann et al. at section II, line 5).

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose that the predictor generates a vector weight corresponding to the target vector by adding values obtained by multiplying each of the vectors to each of the target correlation weights as required by claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662